Citation Nr: 1631227	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than July 15, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD, effective July 15, 2010, and found that no revision was warranted with regard to the RO's November 2006 rating decision that reopened a claim for service connection for PTSD and denied that claim on the merits.  In June 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Claims for service connection for PTSD and other psychiatric disorders were denied in final decisions that were issued in April 1991, June 1993, November 1993, February 1995, April 1995, September 2004, November 2006, and October 2008, and the Veteran has not shown that there was clear and unmistakable error (CUE) in any of the decisions.

2.  Since the last final denial of service connection, the record shows that the Veteran next communicated in writing his desire to file a claim for service connection for PTSD on July 15, 2010.
 
3.  In February 2011, the RO granted service connection for PTSD, effective July 15, 2010.



CONCLUSION OF LAW

An effective date earlier than July 15, 2010, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The resolution of the claim for an earlier effective date for the grant of service connection is based upon the application of the law to undisputed facts.  Consequently, no discussion of VA's duties to notify and assist is necessary in this regard.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Merits of the Claim

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.

The Board notes that an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. § 3.400(q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  For the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face; if the veteran is only asserting disagreement with how the VA evaluated the facts before it; if the veteran has only alleged a failure on the part of VA to fulfill its duty to assist; or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

By way of history, the record reflects that the Veteran was originally denied service connection for PTSD in April 1991.  The Veteran appealed this decision to the Board and, in June 1993 and November 1993, the RO continued its denial of the Veteran's claim for service connection.

In February 1995, the Board denied the Veteran's claim for service connection and the Veteran was provided notice of his procedural and appellate rights.  He did not initiate an appeal as to this decision; thus, the matter is final.  See 38 U.S.C.A. §§ 511(a), 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

In subsequent rating decisions that were issued in April 1995, September 2004, November 2006, and October 2008, the RO denied the Veteran's claims to reopen his final claim for service connection for PTSD and/or denied claims for service connection for PTSD and other psychiatric disorders on the merits.  The Veteran did not appeal these decisions nor was new and material evidence received within one year of the decisions; thus, they are final.  38 U.S.C.A. § 7105(b)(2)(c) (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.201, 20.302(a) (2015).

Thereafter, the Veteran filed a claim to reopen his claim for service connection for PTSD in July 2010.  Based on a September 2010 examination during which a VA psychologist found that the Veteran's symptoms meet the criteria for a diagnosis of PTSD based on his combat experiences, the RO granted service connection for PTSD in a February 2011 rating decision and assigned an effective date of July 15, 2010, which is the day VA received his claim.

In a Notice of Disagreement (NOD) dated in April 2011, the Veteran asserted that the award of service connection for PTSD should date back to 2006, and during his June 2016 Board hearing, he asserted that the grant of service connection for PTSD should date back to 1993, which represents the date he contends he was diagnosed with PTSD by a VA social worker.

He has asserted that there was CUE in a November 2006 rating decision that denied service connection on the grounds that he did not have a verified PTSD stressor, and he also reported in his April 2011 NOD that VA failed to provide an examination in 2006.  Additionally, the Veteran asserted during his Board hearing that there was CUE in previous decisions that denied service connection because the RO assigned more weight to a VA psychiatrist's January 1993 opinion that the Veteran did not meet the criteria for PTSD at that time than a VA social worker's January 1993 "provisional diagnosis" of PTSD.

Overall, the evidence shows that after the Veteran submitted a May 2008 claim to reopen his claim for service connection for PTSD, which was addressed in the October 2008 rating decision, the Veteran did not submit another claim until July 15, 2010.  Furthermore, CUE has not been shown in any prior denial of the claim.

With regard to the Veteran's assertion that there was CUE in the November 2006 rating decision that denied service connection on the grounds that the Veteran did not have a verifiable stressor, to include a showing of combat service, the Board acknowledges that in the February 2011 rating decision that is currently on appeal, the RO declined to find CUE in the November 2006 rating decision and that this decision was not appealed.  The Board also acknowledges that as of November 2006, the record showed that the Veteran was awarded an Army Commendation Medal with "V" Device, which is evidence of combat participation.  However, the record at that time did not include a clear diagnosis of PTSD that was shown to have been diagnosed in accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. § 3.304(f) (2006).  Thus, notwithstanding the error with regard to the Veteran's combat service, the Board finds that the result would not have been manifestly different but for the alleged error.  See Fugo, 6 Vet. App. at 43-44; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there can be no claim in the absence of a proof of present disability).

In addition, with regard to the Veteran's report that he was not provided an examination in 2006, the Board notes that a failure of VA's duty to assist by providing an examination cannot support a finding of CUE, as noted above.

With regard to the Veteran's disagreement with how the RO previously weighed a VA psychiatrist's January 1993 opinion that the Veteran did not meet the criteria for PTSD and a VA social worker's January 1993 evaluation that noted a provisional diagnosis of PTSD, the Board finds that the Veteran's disagreement with how the facts were previously evaluated is inadequate to find CUE.  Luallen, 8 Vet. App. at 95 ("the appellant is actually asserting disagreement with how the RO evaluated the facts before it, an allegation which is inadequate to raise a CUE claim").

Accordingly, the Board finds that there is no basis upon which to assign an effective earlier than July 15, 2010, for the grant of service connection for his PTSD, which is the date that a claim to reopen was first received by VA following the RO's final October 2008 denial.  The preponderance of the evidence is against this earlier effective date claim, and there is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date prior to July 15, 2010, for the grant of service connection for PTSD is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


